Exhibit 10.2

 

 

Amendment to Employment Agreement

 

 

This Amendment to Employment Agreement (the “Amendment”) is made and entered
into by and between Gerry P. Smith (the “Executive”), The ODP Corporation, and
Office Depot, LLC.

 

WHEREAS, Executive and Office Depot, Inc. are parties to an Employment Agreement
effective February 27, 2017 (the “Agreement”);

 

WHEREAS, the Board of Directors of Office Depot, Inc. has implemented a holding
company reorganization pursuant to Section 251(g) of the DGCL and Section 18-209
and the other relevant provisions of the Limited Liability Company Act of the
State of Delaware to create a new holding company, The ODP Corporation
(“Company”), that became the new parent company of Office Depot, Inc. and
replaced Office Depot, Inc. as the public company trading on the Nasdaq Global
Select Market (the “Reorganization”);

 

WHEREAS, pursuant to the Reorganization, Office Depot, Inc. merged with and into
Office Depot, LLC, a new wholly-owned, indirect subsidiary of Company (the “LLC”
and the “Merger”, respectively), with the LLC continuing as the surviving entity
in the Merger;

 

WHEREAS, pursuant to the Reorganization and the Merger, Company and the LLC
succeeded to Office Depot, Inc.’s obligations under the Agreement, effective
July 1, 2020 (the “Effective Date”); and

 

WHEREAS, the parties desire to amend the Agreement to reflect the Reorganization
and the Merger and the roles of the parties under the Agreement following the
Reorganization and the Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledges, the parties agree as
follows, effective as of the Effective Date:  

 

1.   Except as specified below, the definition of “Company” in the Agreement
shall be revised to mean The ODP Corporation;

 

2.  The text of Section 2.1 of the Agreement shall be revised to read as
follows:

“During the Employment Term, Executive shall serve as the Chief Executive
Officer of Company and as Chief Executive Officer of Office Depot, LLC (the
“LLC”), reporting to the board of directors of Company (the “Board”) and the
board of managers of the LLC (the “LLC Board”). In such positions, Executive
shall be the most senior executive officer of Company and the LLC and shall have
such duties, authority and responsibility as shall be determined from time to
time by the Board and the LLC Board, which duties, authority and responsibility
shall be customary for persons occupying such position in companies of like size
and type. Except as specifically provided otherwise in this Agreement,
references to Executive’s employment with Company shall be deemed to refer to
Executive’s employment with both Company and the LLC.  All of the members of
Company’s and the LLC’s executive leadership team (the “ELT”) shall report
directly to Executive, except to the extent he determines otherwise. Executive
has been appointed as a member of the Board and the LLC Board as of the
Effective Date. At each annual meeting of Company shareholders during the
Employment Term, Company shall nominate Executive to serve as a member of the
Board. Executive shall not receive any additional compensation for services as a
member of the Board and the LLC Board. Executive shall, if requested, also serve
as an officer or director of any other affiliate of Company for no additional
compensation.”

 

3.The following new introductory sentence shall be added at the beginning of
Section 4 of the Agreement, immediately following the heading:

 

“Unless otherwise determined by the Board, all payments and benefits required by
this Agreement shall be paid or provided solely by the LLC pursuant to the
compensation policies and benefit plans and programs sponsored

 

--------------------------------------------------------------------------------

 

by the LLC, provided that Company and the Board shall be responsible for
satisfying the equity award provisions of this Agreement. The Agreement shall be
interpreted consistent with the preceding sentence.”  

 

4. The text of Section 4.10 of the Agreement shall be amended to read as
follows:

 

“In the event that Executive is made a party or threatened to be made a party to
any action, suit, or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), other than any Proceeding initiated by Executive
or Company or any of its affiliates related to any contest or dispute between
Executive and Company or any of its affiliates with respect to this Agreement or
Executive’s employment hereunder, by reason of the fact that Executive is or was
a director or officer of Company, or any affiliate of Company, or is or was
serving at the request of Company or the LLC as a director, officer, member,
employee or agent of another corporation or partnership, joint venture, trust or
other enterprise, Executive shall be indemnified and held harmless by Company to
the maximum extent permitted under the Delaware General Corporation Law, as the
same exists or may hereafter be amended (if amended to be more favorable to
Executive), or to the extent provided in Company’s charter and by-laws
(including advances) if more favorable to Executive than the provisions of the
Delaware General Corporation Law, from and against any liabilities, costs,
claims and expenses, including all costs and expenses incurred in defense of any
Proceeding (including attorney fees).  This Section 4.10 shall survive the
termination or expiration of this Agreement and of Executive’s employment.”

 

5.The following new introductory sentence shall be added at the beginning of
Section 5 of the Agreement, immediately following the heading:  

 

“References in this Agreement to the termination of Executive’s employment with
Company shall be deemed to refer to termination of Executive’s employment with
both Company and the LLC. References in this Agreement to Company and the Board
in the definitions of Cause and Good Reason set out in this Section 5 shall be
deemed to refer to either or both Company and the LLC and to either or both the
Board and the LLC Board, as applicable.  The Agreement shall be interpreted
consistent with the preceding sentences.”  

 

6. Section 5.4 of this Agreement shall be amended to refer to The ODP
Corporation Executive Change in Control Severance Plan instead of the Office
Depot, Inc. Executive Change in Control Severance Plan.

 

7.The following new introductory sentence shall be added at the beginning of
each of Sections 7 through 13 of the Agreement, immediately following the
heading of each Section:

 

“All references to Company in this Section shall be deemed to refer to Company,
the LLC and any other affiliate of Company.”

 

EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY
OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT  

 

 

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
specified below, effective as of the Effective Date.

 

 

 

 

 

 /s/GERRY P. SMITH

Gerry P. Smith

 

 

 

Date:

 July 1, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ODP CORPORATION

 

 

 

By:

/s/ N. DAVID BLEISCH

 

 

 

 

 

Name:

 

 N. David Bleisch

 

 

 

 

 

Title:

 

Executive Vice President, Chief Legal & Administrative Officer 

 

 

 

 

 

 

Date:

 

 July 1, 2020

 

 

 

OFFICE DEPOT, LLC

 

 

 

By:

/s/ N. DAVID BLEISCH

 

 

 

 

 

Name:

 

 N. David Bleisch

 

 

 

 

 

Title:

 

 Executive Vice President, Chief Legal & Administrative Officer

 

 

 

 

 

 

Date:

 

 July 1, 2020

 

 

 

 